internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-116000-00 date date legend parent purchaser target target sub country x date a date b date c date d date e business w parent’s officer authorized representatives this letter responds to your authorized representative's letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election additional information was submitted in letters dated date date date and date parent as the united_states_shareholder of purchaser the foreign purchasing company and of new target the deemed foreign purchasing company is requesting the extension to file elections under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to the acquisition of the stock of target and the deemed acquisition of the stock of target sub sometimes hereinafter referred to as the elections the information plr-116000-00 submitted for consideration is summarized below all citations in this letter to regulations under sec_338 are to regulations in effect for date b parent is the common parent of an affiliated_group with a calendar_year and uses the accrual_method of accounting purchaser is a wholly owned country x subsidiary of parent prior to the acquisition described below target was wholly owned by foreign individuals and foreign_corporations cumulatively referred to as sellers target sub is a wholly owned subsidiary of target target and target sub are country x corporations target and target sub are engaged in business w prior to the transaction described below neither purchaser sellers target nor target sub filed united_states income_tax returns nor were they subject_to united_states income_taxation further neither target nor target sub was a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership for which is described in sec_552 or required under sec_1_6012-2 to file a united_states income_tax return on date a purchaser began acquiring by purchase the stock of target from sellers in a series of transactions by date b less than one year after date a purchaser had acquired more than of the shares of target and by date c target was wholly owned by purchaser after the transactions described above target and target sub were included in parent’s return by being listed on form_5471 information_return of u s persons with respect to certain foreign_corporations the elections were due on date d however for various reasons the elections were not filed on date e which is after the due_date for the elections authorized representatives discovered that the elections had not been filed it is represented that purchaser was not related to sellers within the meaning of sec_338 and the acquisition of the stock of target qualified as a qualified_stock_purchase as defined in sec_338 the period of limitations on assessments under sec_6501 has not expired for parent's taxable_year s in which the acquisition occurred the taxable years in which the elections should have been filed or any taxable_year s that would have been affected by the elections had they been timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the 12-month_acquisition_period plr-116000-00 sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in the regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a cfc as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form_8023 must be filed in accordance with the instructions to the form and a copy of the form must be attached to form_5471 filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation the term target_affiliate has the same meaning as in sec_338 applied without sec_338 thus a corporation described in sec_338 is considered a target_affiliate for all purposes of sec_338 if a target_affiliate is acquired in a qualified_stock_purchase it is also a target see sec_1_338-1 if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets sec_1_338-2 under sec_338 new target’s deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target’s deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets see sec_1_338-2 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure plr-116000-00 notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the elections is fixed by the regulations ie sec_1 d and g therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the elections provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent’s officer and authorized representatives explain the circumstances that resulted in the failure_to_file valid elections the information establishes that the taxpayer discovered the failure to make the elections before the failure to make the elections were discovered by the internal_revenue_service and that the government will not be prejudiced if relief is granted sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent has established that it acted reasonably and in good_faith in failing to timely file the elections the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the elections with respect the acquisition of the stock of target and the deemed acquisition of the stock of target sub as described above the above extension of time is conditioned on the filing within days of the issuance of this letter of all returns and amended returns if any necessary to report the transaction in accordance with the elections and the taxpayers' parent’s target’s target sub’s and sellers’ tax_liability if any being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' tax_liability is lower sec_301_9100-3 parent should file the elections in accordance with sec_1_338-1 and sec_1_338-1 that is new elections on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form a copy of this letter should be attached to the election forms parent target and plr-116000-00 target sub must file or amend if and as applicable its applicable returns to report the acquisition as a sec_338 transaction and to attach a copy of the form_8023 and a copy of this letter no opinion is expressed as to whether the acquisition of the target and target sub stock qualify as qualified_stock purchases whether the acquisition of the target stock and the deemed acquisition of the target sub stock qualify for sec_338 treatment and if the acquisition of the target and target sub stock qualify for sec_338 treatment as to the amount of gain_or_loss recognized if any by target or target sub on its deemed asset sale in addition no opinion is expressed as to the tax effects or consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however all essential facts are subject_to verification in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the elections penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the powers of attorney on file in this office copies of this letter are being sent to parent’s authorized representative sincerely associate chief_counsel corporate by chief branch
